UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6559



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMOND LYLE BELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-03-2)


Submitted:   August 31, 2005            Decided:   September 13, 2005


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Raymond Lyle Bell, Appellant Pro Se. Shawn Angus Morgan, OFFICE OF
THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Raymond Lyle Bell appeals the district court’s order

denying his motion to reconsider pursuant to Fed. R. Civ. P. 60(b).

Bell filed the motion nearly one year after the district court

entered judgment on his conviction and sentence pursuant to a

guilty plea on one count of possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (2000).

Prior to moving the district court to reconsider, Bell had filed

neither a direct appeal nor a 28 U.S.C. § 2255 (2000) motion.   The

district court denied the motion, stating that the Federal Rules of

Civil Procedure do not apply in criminal cases.

          Although “the Federal Rules of Criminal Procedure do not

specifically provide for motions for reconsideration and prescribe

the time in which they must be filed,” Nilson Van & Storage Co. v.

Marsh, 755 F.2d 362, 364 (4th Cir. 1985), the Supreme Court has

held that a motion for rehearing or reconsideration in a criminal

case extends the time for filing a notice of appeal if the motion

is filed before the order sought to be reconsidered becomes final.

See United States v. Ibarra, 502 U.S. 1, 4 n.2 (1991) (holding that

would-be appellants who file a timely motion for reconsideration

from a criminal judgment are entitled to a full time period for

noticing the appeal after the motion for reconsideration has been

decided); United States v. Dieter, 429 U.S. 6, 7-8 (1976) (same);




                              - 2 -
see also United States v. Christy, 3 F.3d 765, 767 n.1 (4th Cir.

1993) (same).

          Bell submitted his Rule 60(b) motion well beyond the

applicable period of time provided to notice appeal of the judgment

he sought the district court to reconsider.   Accordingly, because

Bell’s Rule 60(b) motion was untimely, we affirm the district

court’s order denying the motion.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 3 -